DETAILED ACTION
In the response filed December 17, 2020, the Applicant amended claims 1, 12, and 18.  Claims 1, 2, 4, 8, 10, 12, 14, and 18, are further amended, and claims 3, 5, 6, 13, 15, 16, 19, and 20, are canceled as a result of the Examiner’s Amendment included herein (as authorized by Joel Youngs, registration number 52,389, on March 16, 2021).  Claims 1, 2, 4, 7-12, 14, 17, and 18, are pending and currently under consideration for patentability. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection of amended claims 1, 2, 4, 7-12, 14, 17, and 18, under 35 U.S.C. 103 have been considered, and are persuasive.  Although the cited art teaches a listening application on a mobile device able to classify audio sampling to indicate the presence of a crowd, the claims more narrowly define an approach where environmental situations need to be confirmed by a user and an offer timer begins when it is presented on the display of the device.  Specifically, the amended claims require “comparing the one or more ambient sounds occurring in the environment with one or more sound files in the database of sound files; determining, based on the comparing, that the environment is a busy location; displaying a confirmation step prior to presenting the offer on the display when it is determined that the environment is a busy location; presenting the offer on a display of the mobile device after the confirmation step is taken; adding an expiration timer to the offer when it is determined that the environment is said busy location; starting the expiration timer when the offer is presented on the display of the mobile device; listening, via the microphone, for one or more 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in correspondence with Joel Youngs (registration number 52,389) on March 16, 2021.  The application has been amended as follows: 

1. (Currently Amended) A method for utilizing a listening application on a mobile device to limit multiple redemptions of an offer, the method comprising:
storing, at a memory of a mobile device, the listening application;
accessing, with one or more processors on the mobile device, the offer;
opening, with the one or more processors, the listening application when the offer is accessed;
accessing, with the one or more processors, a microphone of the mobile device;
listening, via the microphone after the offer is accessed and prior to the offer being displayed on a display of the mobile device, for one or more ambient sounds occurring in an environment about the mobile device;
accessing, with the one or more processors, a database of sound files,
each sound file in the database of sound files comprising:
a sound; and
an identifier tag to identify the sound;
comparing the one or more ambient sounds occurring in the environment with one or more sound files in the database of sound files;
determining, based on the comparing, that the environment is a busy location;
displaying a confirmation step prior to presenting the offer on the display when it is determined that the environment is a busy location;
 after the confirmation step is taken; 
adding an expiration timer to the offer when it is determined that the environment is [[a]] said busy location; 
starting the expiration timer when the offer is presented on the display of the mobile device;
listening, via the microphone, for one or more sounds occurring in the [[an]] environment about the mobile device;




comparing, with the one or more processors, the one or more sounds occurring in the environment with one or more sound files in the database of sound files;
determining, with the one or more processors and based on the comparing, that a successful scanning sound has been heard; [[and]]
expiring, with the one or more processors, the offer on the mobile device when it is determined that the successful scanning sound has been heard to limit multiple redemptions of the [[offer.]] offer; and
expiring the offer when the expiration timer is tolled regardless of whether or not the successful scanning sound has been heard.

2. (Currently Amended) The method of Claim 1, further comprising:
determining, with the one or more processors and based on the comparing, that [[a]] said successful scanning sound has not been heard; and 
continuing the listening and comparing as long as the offer is displayed on the display of the mobile device.

3. (Canceled) 

1, wherein the ambient sounds are selected from a group of ambient sounds consisting of: a crowd noise, a background noise, a music track, and a traffic noise.

5. (Canceled)

6. (Canceled) 

7. (Original) The method of Claim 1, further comprising:
determining, based on the comparing, that a positive scanner sound has been heard after the offer is presented on the display of the mobile device;
starting a timer after the positive scanner sound has been identified; and 
delaying the expiring of the offer until the timer is tolled.

8. (Currently Amended) The method of Claim 1, further comprising:
listening, via the microphone after the offer is accessed and prior to the offer being displayed on the display, for said one or more ambient sounds occurring in [[an]] said environment about the mobile device;
comparing the one or more ambient sounds occurring in the environment with [[the]] said one or more sound files in the database of sound files;
determining, based on the comparing, that the environment is a quiet location; and
maintaining a validity of the offer when it is determined that the environment in which the offer has been presented is a quiet location regardless of whether or not the successful scanning sound has been heard.

9. (Original) The method of Claim 1, wherein the offer is selected from the group consisting of: a reward certificate, a sales promotion, a coupon, a percentage discount, and a reward dollar amount. 

10. (Currently Amended) The method of Claim 1, further comprising:
accessing the offer from a loyalty application on the mobile device;

listening, via the microphone, for the one or more sounds occurring in the environment about the mobile device;

comparing the one or more sounds occurring in the environment with one or more sound files in the database of sound files;
determining, based on the comparing, that a successful mobile payment has been heard; and
denoting, with the loyalty application, a time and a date of the successful mobile payment.

11. (Original) The method of Claim 10, further comprising:
accessing a location positioning system with the mobile device;
determining a location of the mobile device when the successful mobile payment has been heard;
denoting, at the loyalty application, a location of the successful mobile payment; and
combining a redemption of the offer to the time, the date, and the location of the successful mobile payment.

12. (Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
access an offer for presentation on a display of a mobile device;
open a listening application,
the listening application automatically opened when the offer is accessed;
access a microphone of the mobile device;
listen, via the microphone after the offer is accessed and prior to the offer being displayed on the display, for one or more ambient sounds occurring in an environment about the mobile device;
access a database of sound files,
each sound file in the database of sound files comprising:
a sound; and
an identifier tag to identify the sound;
match the one or more ambient sounds occurring in the environment with one or more sound files in the database of sound files;
determine, based on the match, that the environment is a busy location;
display a confirmation step, prior to a display of the offer, on a display of the mobile device when it is determined that the environment is a busy location;
display the offer on the display of the mobile device after the confirmation step is taken;
add an expiration timer to the offer when it is determined that the environment is [[a]] said busy location; 
start the expiration timer when the offer is presented on the display of the mobile device;
listen, via the microphone, for one or more sounds occurring in an environment about the mobile device;




match the one or more sounds occurring in the environment with one or more sound files in the database of sound files;
determine, based on the match, that a successful scanning sound has been heard; [[and]]
expire the offer when it is determined that the successful scanning sound has been heard to limit multiple redemptions of the [[offer.]] offer; and
expire the offer when the expiration timer is tolled regardless of whether or not the successful scanning sound has been heard.

13. (Canceled) 

12, wherein the ambient sounds are selected from a group of ambient sounds consisting of: a crowd noise, a background noise, a music track, and a traffic noise.

15. (Canceled) 

16. (Canceled) 

17. (Previously Presented) The non-transitory computer-readable medium of claim 12, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
start a timer when it is determined that the successful scanning sound has been heard; and 
delay an expiration of the offer until the timer is tolled.

18. (Currently Amended) A mobile device comprising:
a display;
a microphone; 
a memory having a listening application stored thereon; and
one or more processors, the one or more processors to:
receive a request to access an offer for presentation on the display;
automatically open a listening application based on the request;
access the microphone based on the request;
listen, via the microphone after the offer is accessed and prior to the offer being displayed on the display, for one or more ambient sounds occurring in an environment about the mobile device;
access a database of sound files,
each sound file in the database of sound files comprising:
a sound; and
an identifier tag to identify the sound;
match the one or more ambient sounds occurring in the environment with one or more sound files in the database of sound files;
determine, based on the match, that the environment is a busy location;
display a confirmation step, prior to a display of the offer, on the display when it is determined that the environment is a busy location; 
display the offer on the display after the confirmation step is taken; 
add an expiration timer to the offer when it is determined that the environment is [[a]] said busy location; 
start the expiration timer when the offer is presented on the display of the mobile device; 
listen, via the microphone, for one or more sounds occurring in an environment about the mobile device;




match the one or more sounds occurring in the environment with one or more sound files in the database of sound files;
determine, based on the match, that a successful scanning sound has been heard; [[and]]
expire the offer when it is determined that the successful scanning sound has been heard to limit multiple redemptions of the [[offer.]] offer; and
expire the offer when the expiration timer is tolled regardless of whether or not the successful scanning sound has been heard.

19. (Canceled)

20. (Canceled) 


	

	Allowable Subject Matter
Claims 1, 2, 4, 7-12, 14, 17, and 18, are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Visentin et al. (U.S. PG Pub No.2018/0157884 A1, June 7, 2018) (hereinafter "Visentin”); Fountaine (U.S. PG Pub No.2018/0321905 A1, November 8, 2018); Kent (U.S. PG Pub No. 2012/0136698 A1, May 31, 2012); Reese et al. (U.S. PG Pub No. 2016/0196577 A1, July 7, 2016) (hereinafter “Reese”); Setchell et al. (U.S. PG Pub No. 2018/0341891 A1, November 29, 2018) (hereinafter "Setchell”); and Shankar et al., “Mobile marketing in the retailing environment: current insights and future research avenues" (published in The Journal of Interactive Marketing, pgs. 111-120, May 2010) (hereinafter “Shankar”).

Visentin discloses systems and method for determining whether a scannable code displayed on a client device has been scanned.  In particular, the systems and methods described herein involve activating one or more on-board sensors of the client device to capture output signals.  Based on the output signals, the systems and methods include identifying discrete signals that indicate whether the scannable code has been scanned by a scanning device. 
Fountaine discloses a method, a device, a system and/or a manufacture of enhanced control, customization, and/or security of a sound controlled device such as a voice controlled assistance device.  In one embodiment, an apparatus includes a signal input, a speaker, and a soundwave damper to dampen a sound receiving capability of a sound controlled device.  The sound controlled device initiates a responsive action to a sound command received on a microphone, and may be a voice controlled assistance device.  Upon receiving a command signal the apparatus utilizes a processor and a memory to determine an association between the command signal and an audio file storing the sound command and converts the audio file into an audio signal.
Kent discloses methods and systems for barcode enabled coupon search, retrieval, presentation, and redemption via telecommunications devices.  One system includes using a mobile phone camera to scan product barcodes and retrieve a matching coupon.  The system further includes a coupon server that supplies coupon matching bar coder search request, along with supplying and displaying competing sponsor coupons alongside user's primary product coupon.  The system further includes the presentation and redemption of said coupon on mobile devices.
Reese discloses a process of selectively providing content to computing devices based on geographic proximity to dynamically detected events drawing crowds, the process including: obtaining, with one or more computers, data indicative of current geolocations of more than 5,000 mobile computing devices based on information reported by an application executing on the mobile computing devices; inferring, with one or more computers, that an event with a crowd is occurring based on the data indicative of the geolocations indicating an amount of people and a proximity of the people; selecting, with one or more computers, content in response to the inference; and sending, with one or more computers, the selected content to one or more user computing devices for presentation based on proximity between the one or more user computing devices and a geographic location of the event with the crowd.
Setchell discloses a system for monitoring tasks of personnel in a convenience store. The system may include sensors for measuring product and cleanliness characteristics and assigning tasks to employees.  The tasks may be scheduled based on regular intervals.  The tasks may be generated in response to data monitored by the sensors.  Further, the sensors may be used for verification of task completion.
Shankar proposes a conceptual framework that comprises three key entities, the consumer, the mobile, and the retailer.  The framework addresses key related issues such as mobile consumer activities, mobile consumer segments, mobile adoption enablers and inhibitors, key mobile properties, key retailer mobile marketing activities and competition.  The paper also address successful retailer mobile marketing strategies, identify the customer-related and organizational challenges on this topic, and outline future research scenarios and avenues related to these issues.  

As per claim 1 (representative of claims 12 and 18), the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “comparing the one or more ambient sounds occurring in the environment with one or more sound files in the database of sound files; determining, based on the comparing, that the environment is a busy location; displaying a confirmation step prior to presenting the offer on the display when it is determined that the environment is a busy location; presenting the offer on a display of the mobile device after the confirmation step is taken; adding an expiration timer to the offer when it is determined that the environment is said busy location; starting the expiration timer when the offer is presented on the display of the mobile device; listening, via the microphone, for one or more sounds occurring in the environment about the mobile device; comparing, with the one or more processors, the one or more sounds occurring in the environment with one or more sound files in the database of sound files; determining, with the one or more processors and based on the comparing, that a successful scanning sound has been heard; expiring, with the one or more processors, the offer on the mobile device when it is determined that the successful scanning sound has been heard to limit multiple redemptions of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/P.K./Examiner, Art Unit 3621   

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621